Citation Nr: 0844736	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes type II, 
to include as residuals of herbicide exposure in service.

2.  Entitlement to service connection for prostate cancer, to 
include as residuals of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Air Force from 
June 1961 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
above-referenced claims.  

In August 2006, the veteran testified at a formal hearing at 
the RO, over which a Decision Review Officer (DRO) presided.  
A transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The veteran has asserted that his current diabetes mellitus 
and prostate cancer were caused by his exposure to an 
herbicidal agent during his service in the Republic of 
Vietnam.  He has indicated that he was assigned temporary 
duty from Davis-Monthan Air Force Base to the 4080th 
Strategic Wing Operating Location 20, APO 96227, San 
Francisco, California, "Trojan Horse."  It was the 
veteran's testimony that while with this unit, he served, 
temporarily, at the Bien Hoa Air Base in Vietnam from 
September 1965 to January 1966.  

In January 2006, the RO contacted the National Personal 
Records Center (NPRC) and requested the veteran's service 
medical and personnel records, as well as any documents that 
would verify that the veteran was exposed to herbicides or 
served in Vietnam.

The NPRC responded in January 2006 by mailing the veteran's 
service medical and personnel records.  In its response, the 
NPRC informed the RO that there were no records indicating 
that the veteran was exposed to herbicides or that he served 
in Vietnam.  

In September 2006, the RO contacted the NPRC and requested 
verification of whether the 4080th Strategic Air Wing served 
on the ground in Vietnam from September 1965 to January 1966.  
In September 2006, the NPRC responded.  Its response, 
however, did not address the RO's request for information 
regarding whether the specified unit served in Vietnam.  
Instead, the NPRC stated that "there is no evidence in this 
veteran's file to substantiate any service in the Republic of 
Vietnam."  

During the August 2006 formal hearing, the DRO informed the 
veteran that although the RO attempted to verify his service 
in Vietnam, the "service department" reported that there 
was no evidence of such service.  The DRO indicated that she 
would contact the service department again to request 
information regarding the 4080th Strategic Wing's location 
during September 1965 to January 1966, as there were other 
methods to verify this information.  However, there is no 
indication in the evidence of record that an additional 
request was made to verify the unit's location from September 
1965 to January 1966.  

Given the foregoing, the Board concludes that a remand is 
warranted to determine whether the 4080th Strategic Wing 
Operating Location 20 APO 96227, San Francisco, California, 
"Trojan Horse," or elements thereof, served at the Bien Hoa 
Air Force Base in Vietnam at any time between September 1965 
and January 1966.  The Board has determined that a more 
specific attempt to document the claimed service in Vietnam 
is warranted.  Despite several requests, the service 
department has failed to address the information requested, 
specifically, whether the veteran's unit served in Vietnam, 
at least temporarily.  Such action is required under VA's 
duty to assist because any documented service in this area 
could trigger the presumptive service connection provisions 
regarding herbicide exposure and potentially entitle the 
veteran to service connection for his currently diagnosed 
type II diabetes mellitus and prostate cancer.  See 38 C.F.R. 
§§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take all appropriate 
steps necessary to verify whether the 
4080th Strategic Wing, or elements thereof, 
Operating Location 20 APO 96227, San 
Francisco, California, "Trojan Horse," 
was stationed or operated, even 
temporarily, at Bien Hoa Air Force Base in 
Vietnam at any time between September 1965 
and January 1966.  Specifically, the RO 
should request through official sources, 
including but not necessarily limited to, 
the NPRC, any information as to the 
location of the above specified unit from 
September 1965 to January 1966.  The 
RO/AMC should exhaust all alternative 
methods of verification, including 
providing the veteran's detailed 
information to other appropriate 
organizations, if necessary. 

2.  If it is shown that the veteran's 
unit, or elements thereof, operated in 
Vietnam from September 1965 to January 
1966, specific development should be 
carried out to verify whether the veteran 
was assigned to such a mission.

3.  After the above has been completed to 
the extent possible, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond. 

The veteran has the right to submit additional evidence an 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).




